Cornish, J.,
dissenting.
Under democratic institutions, it ought never to happen that one community should he required to bear the burdens of another. Especially is that true where the burden involves taxation, and under a Constitution like ours where its framers undertook to provide every possible safeguard which they thought necessary to secure equality. This question is discussed at length in High School District v. Lancaster County, 60 Neb. 147, where Judge Nor val came to the conclusion that any attempt at fixing an arbitrary sum which one school district must pay another for educational privileges must fail, because, in the nature of the case, the sum arbitrarily fixed would be either too great or too little, putting an unfair burden on one district or the other, to be raised by taxation. I cannot help but think that this is true. I agree that the opinion is in accordance with the rule laid down in Wilkinson v. Lord, 85 Neb. 136, and that the fee is compensatory in the sense urged. The trouble is, its reasoning proves too much. If it is lawful to eliminate overhead expenses, as is done in this case, then the amount which the outlying district might be required to pay might become merely nominal; $5 a year might cover it. Then a situation could arise wherein the community supporting the school would pay by taxation $100 a year per pupil for its own resident pupils and be forced to give to nonresident pupils the same privileges for $5 a year, which, while it would meet the additional expense for the nonresident pupil, would be far less than the actual cost, and less than what I think can be fairly considered as compensatory. *266An arbitrary charge should not be forced upon the district. I doubt if there is a high school district in the state not ready and willing to accept additional pupils, when it has room, at a reasonable charge. In the instant case, the evidence shows that the cost per pupil in one school is $77.31 a year; in the other, $119.39. The district offered to take the additional pupils at $57 a year, which was reasonable. Section 6944, Rev. St. 1913, provides a way by which the school districts can agree upon what is fair compensation. This the district in which appellant resides would not consent to, although all of the other districts surrounding Omaha were willing to pay the $57.
Educational privileges are no doubt important to the future welfare of the state, but not more so than the preservation of those principles of equality embodied in the Constitution, or the necessity of abiding by them until the Constitution is changed. .